F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          July 11, 2007
                             FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court

    STANLEY D. PEARSON, SR.,

                Petitioner-A ppellant,

    v.                                                    No. 06-1500
                                                  (D.C. No. 06-CV-01931-ZLW )
    R. W ILEY, W arden,                                     (D . Colo.)

                Respondent-Appellee.



                             OR D ER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.




         Stanley Dale Pearson, Sr. appeals from the district court’s denial of his

application for habeas-corpus relief. W e conclude that the court lacked

jurisdiction and remand the case with directions to dismiss the petition without

prejudice to his reasserting it in the proper forum.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
         W hile M r. Pearson was incarcerated at the Bureau of Prisons’ facility in

Florence, Colorado, he w as charged with and convicted of the disciplinary

infraction of blackmail, which resulted in the loss of good-time credits and

disciplinary segregation. After he was transferred to a prison in Terra Haute,

Indiana, he filed an application for a writ of habeas corpus under 28 U.S.C.

§ 2241 in the federal district court in Colorado, claiming that his constitutional

rights had been violated during the disciplinary proceeding. The court denied his

application on the merits and this appeal followed.

         This court has an independent duty to examine its own jurisdiction. Lopez

v. Behles (In re Am. Ready M ix, Inc.), 14 F.3d 1497, 1499 (10th Cir. 1994). In

this circuit a challenge to a disciplinary hearing resulting in the forfeiture of

good-time credits should be raised under § 2241 rather than § 2255. Brown v.

Smith, 828 F.2d 1493, 1495 (10th Cir. 1987). “A petition under . . . § 2241

attacks the execution of a sentence rather than its validity and must be filed in the

district where the prisoner is confined.” Bradshaw v. Story, 86 F.3d 164, 166

(10th Cir. 1996) (emphasis added); see also Haugh v. Booker, 210 F.3d 1147,

1149 (10th Cir. 2000). At the time M r. Pearson filed his petition he was confined

in Indiana. Therefore, the federal district court in Colorado lacked jurisdiction to

consider his petition. United States v. Scott, 803 F.2d 1095, 1096 (10th Cir.

1986).




                                            -2-
      The “jurisdictional defects that arise when a suit is filed in the wrong

federal district may be cured by transfer under the federal transfer statute,

28 U.S.C. § 1631, which requires a court to transfer such an action if the transfer

is in the interest of justice.” Haugh, 210 F.3d at 1150 (internal quotation marks

omitted). “Nonetheless, . . . a court is authorized [first] to consider the

consequences of a transfer by taking a peek at the merits to avoid raising false

hopes and wasting judicial resources that would result from transferring a case

which is clearly doomed.” Id. (internal quotation marks omitted).

      Our quick review of the merits and the district court’s order convinces us

that M r. Pearson’s request for relief is doomed, and therefore the case should not

be transferred. Instead, the case is REM ANDED to the district court with

directions to dismiss his petition without prejudice to his reasserting it in the

proper forum. W e DENY his request to proceed in forma pauperis.



                                                      Entered for the Court


                                                      Harris L Hartz
                                                      Circuit Judge




                                          -3-